Citation Nr: 0903892	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-13 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for service-connected anxiety disorder. 

2. Entitlement to total disability rating due to individual 
unemployability (TDIU rating). 


REPRESENTATION

Veteran represented by: 	Wade R. Bosley, Attorney at law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



COUNSEL: FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued in January 
2006 and April 2007 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2008, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript of the hearing 
is associated with the claims file.  The veteran also 
submitted additional evidence consisting of multiple VA 
treatment records dated through November 2008.  See 38 C.F.R. 
§ 20.1304 (2008).  The Board notes that the veteran waived 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Service-connected anxiety disorder is productive of 
occupational and social impairment due to anxious mood, fair 
insight and judgment, impaired sleep and short-term memory, 
limited social interactions, irritability, disrupted thought 
processes resulting from poor concentration and manifesting 
in an inability to find words and stay on topic, and choking 
behavior that causes fear and panic and occurs with a 
frequency to make it analogous to a near continuous panic.



CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no 
greater, for service-connected anxiety disorder have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's increased rating claim herein arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

The Board acknowledges that the Court has held that there are 
specific requirements for VCAA notices in increased rating 
claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, the Board determines that these requirements do not 
apply to initial rating claims, such as the one now before 
the Board.  Initially, the Board notes that Vazquez-Flores 
was an appeal of an increased rating claim, not an initial 
rating claim.  More importantly, the Court's decision 
distinguishes the notice requirements therein defined from 
the notice required for initial rating claims.  Specifically, 
the Court, after outlining the notice requirements for 
increased rating claims, states that the notice in an 
increased rating claim must also provide examples of the 
medical and lay evidence that are relevant to establishing 
entitlement to increased compensation, "[a]s with proper 
notice for an initial disability rating."  Id. at 43.  Thus, 
the Board concludes that the Court intended the requirements 
outlined in its decision to apply only to increased rating 
claims, and therefore, they are not applicable to the instant 
claim.  Based on the above analysis, the notice requirements 
for an initial rating claim have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and affording him a 
VA examination.  The veteran's service treatment records, VA 
treatment records, private medical records, Social Security 
Administration (SSA) records and the report of a February 
2006 VA examination were reviewed by both the AOJ and the 
Board in connection with adjudication of his claims.  The 
Board notes that there is a response to a request for SSA 
records in the claims file that indicates that the records 
had been destroyed.  However, records from SSA appear to have 
already been associated with the claims file at the time of 
that request.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's service-connected anxiety disorder.  
Also, in Fenderson, the Court discussed the concept of 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected psychiatric disability.

The veteran's service-connected anxiety disorder is currently 
evaluated as 
50 percent disabling, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  The veteran contends that his 
symptomatology affects his daily functioning more severely 
than is contemplated under the currently assigned disability 
evaluation.

Regulations establish a General Rating Formula for Mental 
Disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9400.

The Board observes that a February 2006 VA examination report 
and VA treatment records dated through November 2008 are of 
record, as well as a private psychiatric evaluation by Dr. JM 
dated in December 2005.  Based on the medical evidence, as 
well as testimony by the veteran and his spouse, the Board 
determines that the veteran's symptomatology more closely 
approximates a 70 percent rating evaluation.

The Board notes that not all relevant symptomatology is 
addressed by all treatment records and evaluations.  Thus, 
the following analysis incorporates findings across the 
entire record, emphasizing specific records as appropriate.  
The medical evidence is consistent in describing congruent 
affect, orientation to person, place, and time, and good 
hygiene.  Further, there is no evidence showing suicidal or 
homicidal ideations, hallucinations, or delusions.  However, 
the medical evidence also concurs that the veteran exhibits 
anxious mood and, at best, fair insight and judgment and that 
his sleep is consistently impaired.  Additionally, the 
veteran regularly displayed problems with short-term memory, 
resulting in reliance on his spouse for information.  In this 
regard, the Board notes a March 2008 VA treatment record in 
which a social worker documented that the veteran was having 
short-term memory difficulty, but that his spouse was not 
with him that day due to illness.  

Constant trembling in the veteran's hands, which has been 
objectively ascribed to his nervousness, has been documented.  
The Board acknowledges one VA treatment record dated in March 
2008 that relates the trembling to Parkinson's disease, but 
there is no medical evidence establishing that the veteran 
has Parkinson's disease.  

Additionally, the veteran is regularly shown to exhibit 
choking behavior, which VA and private psychiatric 
evaluations attribute to his anxiety and document as being 
exacerbated by stress.  The choking episodes reportedly occur 
frequently, and a January 2007 social worker estimated the 
number of episodes the veteran had experienced was in the 
thousands.  The February 2006 VA examiner stated that the 
veteran experiences panic as a result of the choking 
episodes, and the veteran has reported fearing for his life 
at times as he requires assistance from someone else to stop 
the choking.

Other symptoms documented include inappropriate behavior, to 
include irritability and snapping at his spouse, as 
documented by the VA examiner and observed by Dr. JM in 
December 2005 and halting and minimal speech, noted by the VA 
examiner.  As for the veteran's thought processes and social 
network, private and VA records disagree in their assessment 
of these symptoms.  At a December 2005 private evaluation, 
Dr. JM reported that the veteran had poor concentration and 
lost track of what he was saying and relied significantly on 
his spouse in answering questions.  In contrast, the February 
2006 VA examiner indicated that the veteran had trouble 
finding words, but that his thoughts were constructed 
logically and sequentially.  Additionally, no VA mental 
health records, which are largely composed of therapy 
sessions, found the veteran's thought processes to be other 
than linear and goal-directed.  

In terms of social activities, the veteran is married and has 
a social network through his church that he relies on for 
support, as documented by a March 2008 VA psychological 
assessment; however, the December 2005 private evaluation 
reveals that the veteran does not socialize with anyone 
outside his family because of his anxiousness.  Further, 
although the veteran has reported going out to dinner and to 
basketball games with his spouse, there is no evidence that 
the veteran interacts with others during this activity.

A private psychiatric evaluation dated in October 2003 was 
based only on a review of the record and was for the purpose 
of assessing etiology, not severity.  Further, to the extent 
the veteran's current symptoms are addressed in that 
evaluation report, the findings are not inconsistent or 
suggestive of a greater severity of symptoms than those 
already discussed.

The Board observes that the veteran has been assigned Global 
Assessment of Functioning (GAF) scores ranging from 35 to 55.  
A GAF score of 31-40 contemplates some impairment in reality 
testing or communications (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or social functioning (e.g., no 
friends, unable to keep a job).  While a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders, the 
GAF scores assigned in a case are not dispositive of whether 
overall improvement has been established; rather, they must 
be considered in light of the actual symptoms of the 
veteran's disorder.  See 38 C.F.R. § 4.126(a).
 
The Board acknowledges that the February 2006 VA examiner 
indicated that dementia or Alzheimer's disease may be present 
and that the veteran's symptoms could be largely attributed 
to that disorder.  However, the Board notes that the veteran 
went to great lengths to establish his competency for VA 
purposes, and no other medical evidence suggests that the 
veteran suffers from a form of dementia.  Accordingly, the 
Board attributes all of the veteran's symptoms and their 
severity to his service-connected anxiety disorder.  
Moreover, given that both the veteran's December 2005 
evaluation by Dr. JM and his VA examination included a review 
of the record and interview of the veteran, the Board affords 
equal probative weight to each opinion.

Taking the above into consideration, the Board determines 
that an initial rating of 70 percent, but no greater is 
warranted for the veteran's service-connected anxiety 
disorders.  Specifically, the Board finds that the veteran's 
psychiatric disability is productive of occupational and 
social impairment due to anxious mood, fair insight and 
judgment, impaired sleep and short-term memory, limited 
social interactions, irritability, and disrupted thought 
processes resulting from poor concentration and manifesting 
in an inability to find words and stay on topic.  Moreover, 
the Board finds that the veteran's choking behavior is a 
manifestation of his anxiety disorder as they are documented 
as being a reaction to stress.  Additionally, they are 
reported to cause panic and fear.  Given the frequency of the 
veteran's choking and the fact that the episodes are 
unpredictable and require regular assistance from his spouse, 
the Board finds that they are analogous to a near continuous 
panic that affects the veteran's ability to function 
independently.  In light of the above, the Board determines 
that the veteran's anxiety disorder symptomatology more 
closely approximates a 70 percent disability rating.  

The Board does not find that the veteran's symptomatology in 
any way supports a 100 percent disability rating.  The 
medical evidence does not show total occupational and social 
impairment or any typical symptoms of a 100 percent rating.  
In this regard, the Board notes that his thought processes 
and behavior do not appear to be grossly impaired, and he 
does not exhibit delusions or hallucinations, danger of 
hurting himself or others, disorientation to place or time, 
loss of memory of names or occupation, or inability to 
maintain personal hygiene. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In the 
present case, the Board has applied the benefit of the doubt 
in assigning an initial 70 percent rating evaluation.  Thus, 
the preponderance of the evidence is against a rating in 
excess of 70 percent.  Therefore, an initial rating in excess 
of 70 percent is denied.

The Board is aware that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating is warranted include 
marked interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the veteran's service-connected 
anxiety disorder presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board acknowledges that the 
Board contemplated the veteran's choking episodes in 
assigning a rating to the veteran's disability and that such 
symptom are not specifically listed in the rating criteria.  
However, the Board finds this symptom to be analogous to a 
near continuous panic, which the rating does consider.  
Moreover, the Board's decision herein was, in part, based on 
this very symptom.  Thus, the Board determines that referral 
for extraschedular consideration is not necessary in this 
case.



ORDER

An initial rating of 70 percent, but no greater, for service-
connected anxiety disorder is granted for the entire appeal 
period, subject to the laws governing the payment of monetary 
benefits.

REMAND

The veteran contends that his symptoms of anxiety disorder 
render him unable to obtain or maintain substantially gainful 
employment.  Prior to the Board's decision herein, the 
veteran did not meet the threshold criteria for a TDIU 
rating.  However, the 70 percent rating for service-connected 
anxiety disorder now assigned meets the criteria of a 
service-connected disability rated at 60 percent or greater.  
Thus, the veteran is eligible for TDIU consideration under 
the Rating Schedule.

However, the Board observes, that there is insufficient 
medical evidence to ascertain whether the veteran is unable 
to establish or maintain substantially gainful employment due 
to service-connected disability alone.  The record reveals 
that the veteran is in receipt of SSA disability benefits, 
but the records from SSA are not relevant to the veteran's 
mental health disability.  The medical evidence of record 
does not fully address the question of whether a TDIU rating 
is appropriate in this case.  Therefore, a remand is required 
to afford the veteran a VA examination in order to determine 
whether he is unable to obtain and maintain substantially 
gainful employment due solely to service-connected 
disability.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to determine the impact 
that his service-connected anxiety 
disorder has on his employability.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available for review and 
the examiner's report should reflect 
that such review occurred.  The 
examiner must then elicit from the 
veteran and record, for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the examiner must provide 
an opinion as to whether the veteran is 
unable to obtain or maintain 
substantially gainful employment due 
only to his service-connected anxiety 
disorder, consistent with his education 
and occupational experience, 
irrespective of age and any nonservice-
connected disorders.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the veteran's TDIU 
claim should be readjudicated, to 
include all evidence received since the 
September 2008 SSOC.  The veteran and 
his attorney should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


